Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 11/9/2021 has been received and entered.  Claims 1, 9 and 10 have been amended, and claims 2-3 have been cancelled.
Claims 1, 4-10 are pending.

Election/Restriction
Applicant's election with traverse of Group I (indicated as “Species I” in Applicants response) in the reply filed on 5/17/2021 was acknowledged.  It is noted that upon review of the claim amendments, it was found that the claim amendments have provided for method steps that are performed by a system and/or stored on a medium which now are consistent with the elected invention, and there does not appear to be burden to examine all the inventions together as amended.  Accordingly, the restriction requirement was withdrawn.
Claims 1, 4-10 are pending.  Claims 1, 4-10 drawn to a method for identification and classification of taxonomic units and the system using and medium storing instructions for the method are currently under examination.


Priority
	This application filed 7/25/2018 claims benefit to foreign application IN201721027000 filed 7/28/2017 in India.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Also, the IN application is provided in English and it is noted that the specification appears to be a duplicate of the present specification except for the priority claim in the first line.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement indicating that there are citations bridging pages 13-14.  
No comments have been made in Applicants response and no new IDS is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
by a processor” and has addressed the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. 
Specifically, claim 1 has been amended to delete “by a processor” and has addressed the basis of the rejection.

Claims 1, 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. 
Specifically, claim 1 has been amended to recite specific limitations and steps that provide a specific means to practice the invention, and has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 4-10 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claims 1, 9 and 10 have been amended and still are generally directed to identifying and classifying operational taxonomic units by analyzing sequence reads obtained from a sample.  More specifically, as amended the claims require two initial steps for obtaining a sample and sequencing the sample using a sequencer, followed by steps for creating a database based on the sequencing information received where classification is performed based on the use of conventional and custom OTU databases and calculations based on the information contained therein and based on mapping/alignment of the sequences using the information to use the short reads to ascertain which microbial community structure the sample belongs.  Dependent claims set forth details of the considerations for creating the matrix relative to the OTU, and an indication of possible outcomes based on other ‘unrelated metagenomics studies’ and for the use of specific sequences from 16S V1-V9 and the indication that the use of ‘clustering’ to establish a customized OTU database.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps following obtaining short sequence reads from a sample and accessing sequence data from a sample by comparing the sequences to a database to provide for a comparison of the number of reads obtained from the sample as compared to the database, in particular analyzing informative  concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and into the category of Mathematical Concepts for the use of mathematical calculations for counting the number of reads from a sample that align with one or more that may be present in a database.  The claims provide broad and general indication for the use of existing ‘referenced sequence database’ and ‘clustering’ to create customized databases for the process of comparison with no specific source or requirement to the data contained in either, and the indication to calculate the ‘propensity’ using a ‘predefined formula’.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended have steps where short sequence reads are generated from a sample for further analysis, but do not have an additional element beyond the use of a processor to perform the analysis of the read data, and appears to result in the analysis of reads present in a sample.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory medium or implemented on a system that has a processor, and is not found to be a practical application of the judicial exception as broadly set forth.

As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data, where sequence reads obtained from a sample are compared using a database of sequences that have sorted and classified based on existing variations.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more 
Response to Applicants arguments
Applicants argue that the claims do not fall into the category of mental process or mathematical concepts, but is a method for the creation of a customized OTU from a conventional OTU.  Applicants argue that nucleotide sequences can be complex and huge in size, and that creation of a customized database from a conventional one is something that cannot be performed as a mental process, nor is simply counting reads under a mathematical process.
In response, it is noted that the claims provide only generic steps for obtaining sequence read data, and to not require large or complex data sets for the analysis as claimed.  Further, dependent claims clearly provide that the sequences analyzed are 16S for a more simple focus on alignment and comparison of data forms.  Further, as noted in the record, Apte et al has been cited for the teaching and guidance for the use of multiple informative phylogenic markers (OTUs) for bacteria including 16S for example where genetic information is obtained from a sample and the reads are analyzed relative to a reference (ie conventional database).  Applicants arguments are inconsistent with the breadth and requirements of the claims as illustrated by claim 8 which only requires comparing sequences from the V4 region of 16S.
Applicants note that the claims do include mathematical calculations, but that they are directed to a technical solution to a technical problem in sequence analysis to address problems of comparing entire genomes or only short suboptimal reads, and that current analysis fails to 
In response, it is noted again that the means for providing sequences required of the claims do not provide any specific or focus means to obtain the read data for analysis.  Further, if targeted sequencing were to be used, it would readily be apparent of which sequences should be represented in the data obtained, and that a comparison or alignment of the obtained reads would be expected to fall into the region that is amplified/targeted.  The art of record appears to support that informative regions used to classify, for example 16S for bacteria, would be targeted and used in the analysis and used to determine/ascertain the microbial community in which the sample would be classified.  Applicants arguments and the claim amendments have been fully considered, but not found persuasive.  While it is implied that the source of the sample is undefined, focusing on variant sequences used to classify microbes appear to be known and conventional to the classification process.  Further, based on known classification schemes the differences between the microbes/clades appear to represent effectively ‘customized’ databases given the breadth of the claims, and the claims as a whole do not appear to address a technical problem or provide significantly more to make the claims patent eligible.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

At the time of filing, methods of classifying an organism, for example bacteria, based on genetic information about OTUs such as 16S were known and used.  The closest art of record appears to be Apte et al. (2016/0228003- US Patent 10,357157 efd 4/2015) which provides for methods and systems to characterize microbiome derived genetic data.  Apte et al provide guidance for the use of multiple informative phylogenic markers (OTUs) for bacteria for example where genetic information is obtained from a sample and the reads are analyzed relative to a reference and each other for the identification of unidentified sequences (see for example:  “Mapping of unidentified sequences can additionally or alternatively include mapping to reference archaeal genomes, viral genomes and/or eukaryotic genomes. Furthermore, mapping of taxa can be performed in relation to existing databases, and/or in relation to custom-generated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Joseph Woitach/            Primary Examiner, Art Unit 1631